ETAILED ACTION
This action is responsive to application number 16/571,553, amendment and remarks, dated on 02/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-28, 30-31, 33-37 and 41 pending.
Claims 1-20, 29, 32 and 38-40 cancelled.
Claim 36 objection withdrawn by claim amendment. 
Claim 21-28, 30-31, 33-37 and 41 rejection under 35 U.S.C. 112(b) withdrawn by claim amendment.
Claim 21-28, 30-31, 33-37 and 41 rejection under 35 U.S.C. 112(a) withdrawn by claim amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28, 30-31, 33-37 and 41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 

Regarding claim 21, U.S. Patent No. 10,420,085 claim 9 discloses a method for providing operating a modem termination system (MTS) to reduce latency in a communication network (a modem termination system (MTS) providing an unsolicited grant to the modem for the immediate transmission of the UE data; claim 1), comprising:
receiving a first uplink grant from a central Small Cell (cSC) (receiving central Small Cell (cSC) generated uplink (UL) grant data at a modem termination system (MTS) related to a buffer status report (BSR) transmitted from the rSC to a cSC; claim 1):
sending the first uplink grant to User Equipment (UE) downstream of the MTS (the cSC UL grant transmission in downstream toward the rSC and UE being intercepted by MTS; intercepting, by the MTS, the UL grant transmitted from the cSC to the rSC for processing by the unsolicited grant generation component; claim 9):
generating an unsolicited grant, different from the first uplink grant (generating an unsolicited grant as a function of the received UL grant data; claim 1): and
sending the unsolicited grant to a modem downstream of the MTS (transmitting the unsolicited grant to the modem in preparation for receipt of UL data related to the BSR and the UL grant data; claim 1).

Regarding claim 22, U.S. Patent No. 10,420,085 claim 2 discloses wherein the communication network is a fronthaul network comprising a remote Small Cell (rSC) and the cSC (network including rSC and cSC; claim 1; wherein the network is a fronthaul network comprising the modem and the MTS; claim 2).

Regarding claim 23, U.S. Patent No. 10,420,085 claim 3 discloses wherein the communication network further comprises a Remote Physical (PHY) device (RPD).

Regarding claim 24, U.S. Patent No. 10,420,085 claim 4 discloses wherein the modem downstream of the MTS is a cable modem and the MTS is a cable modem termination system (CMTS).

Regarding claim 25, U.S. Patent No. 10,420,085 claim 4 discloses wherein the modem downstream of the MTS is a cable modem and the MTS is another cable modem, which is in communication with a Cable Modem Termination System (CMTS).

Regarding claim 26, U.S. Patent No. 10,420,085 claim 5 discloses wherein the modem downstream of the MTS is selected from the group consisting of a satellite modem, an Optical Network Unit (ONU), and a Digital Subscriber Line (DSL) unit.

Regarding claim 27, U.S. Patent No. 10,420,085 claim 6 discloses the MTS is selected from a group consisting of an Optical Network Terminal (ONT), an Optical Line Termination (OLT), and a Cable Modem Termination System (CMTS).

Regarding claim 28, U.S. Patent No. 10,420,085 claim 7 discloses wherein the communication network utilizes a communication protocol selected from the group consisting of a Data Over Cable Service Interface Specification (DOCSIS) protocol, an Ethernet Passive Optical Network (EPON) protocol, a Radio Frequency over Glass (RFOG) protocol, a Gigabit Passive Optical Network (GPON) protocol, a Digital Subscriber Line (DSL) protocol, and a Satellite Internet protocol.

Regarding claim 30, U.S. Patent No. 10,420,085 claim 1 discloses, generating the unsolicited grant based on the first grant received from the cSC (processing the received UL grant data in an unsolicited grant generation component; claim 1).

Regarding claim 31, U.S. Patent No. 10,420,085 claim 10 discloses, generating the unsolicited grant based on an UL grant summary received at the MTS from the cSC.

Regarding claim 33, U.S. Patent No. 10,420,085 claim 12 discloses, generating the unsolicited grant based on a buffer status report (BSR) from the UE. 

Regarding claim 34, U.S. Patent No. 10,420,085 claim 13 discloses, wherein the communication network is a fronthaul network.

Regarding claim 35, U.S. Patent No. 10,420,085 claim 14 discloses, wherein the MTS is a virtualized MTS (vMTS) in cooperative communication with a Remote Physical (PHY) Device (RPD).

Regarding claim 36, U.S. Patent No. 10,420,085 claim 18 discloses a method for operating a central Small Cell (cSC) to reduce latency in a communication network (A latency reduction system in an fronthaul environment for fronthauling small cell data; claim 15), comprising:
receiving a buffer status report (BSR) generated by User Equipment (UE) (the cSC upstream of MTS receiving the UE BSR in the uplink and in response generating and transmitting the UL grant in downstream to be received by MTS receiving unit; an uplink (UL) grant data receiving unit configured to receive central Small Cell (cSC) generated UL grant data associated with a remote Small Cell (rSC) buffer status report (BSR); claim 15);
processing the BSR to generate a first grant (the cSC upstream of MTS receiving the UE BSR in the uplink and in response generating and transmitting an uplink (UL) grant data receiving unit configured to receive central Small Cell (cSC) generated UL grant data associated with a remote Small Cell (rSC) buffer status report (BSR); claim 15):
processing the BSR to generate an uplink grant summary different from the first grant (cSC processing the UE BSR to generate an uplink grant summary and transmit to the MTS to be received by the MTS receiving unit; wherein the UL grant data receiving unit receives a UL grant summary sent from the cSC to the MTS for processing by the unsolicited grant generation processing unit; claim 18):
sending the first grant to a modem termination system (MTS) (the cSC upstream of MTS receiving the UE BSR in the uplink and in response generating and transmitting the UL grant in downstream to be received by MTS receiving unit; an uplink (UL) grant data receiving unit configured to receive central Small Cell (cSC) generated UL grant data associated with a remote Small Cell (rSC) buffer status report (BSR); claim 15): and
sending the uplink grant summary to the MTS (cSC processing the UE BSR to generate an uplink grant summary and transmit to the MTS to be received by the MTS receiving unit; wherein the UL grant data receiving unit receives a UL grant summary sent from the cSC to the MTS for processing by the unsolicited grant generation processing unit; claim 18).

Regarding claim 37, U.S. Patent No. 10,420,085 claim 16 discloses, wherein the MTS is a virtualized MTS (vMTS) in cooperative communication with a Remote Physical (PHY) Device (RPD).

Regarding claim 41, U.S. Patent No. 10,420,085 claim 20 discloses, wherein the communication network utilizes a communication protocol selected from the group consisting of a Data Over Cable Service Interface Specification (DOCSIS) protocol, an Ethernet Passive Optical Network (EPON) protocol. a Radio Frequency over Glass (RFOG) protocol, a Gigabit Passive Optical Network (GPON) protocol, a Digital Subscriber Line (DSL) protocol, and  a Satellite Internet protocol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-31, 33-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Beser et al. (US 6807193 B1) in view of Livanos et al. (US 2009/0109922 A1). 

Claim 21, Beser discloses a method for providing operating a modem termination system (MTS) (CMTS; Fig. 2) to reduce latency in a communication network (reducing latency in a communication network; “When multiple Subflows are assigned to a UGS service, multiple grants per interval are issued. There is no explicit mapping of Subflows to grants. The multiple grants per interval form a pool of grants in which any subflow can use any grant. Various services can be provided tailored to a specific type of dataflow. Specifying a scheduling service and its associated parameters, the CMTS can anticipate a throughput and latency needs of the upstream traffic and provide poles and/or grants at the appropriate times”; Col. 4, Lines  40-45; Col. 6, Lines 60-65), comprising:
receiving a first uplink grant from a central Small Cell (cSC) (the CMTS (Fig. 2, el. 13) located downstream of a network node (not shown), receiving uplink grant from the network node in order to transmit packets to upstream network node, similar to the CMTS (Fig. 2, el. 13) issues uplink grants (unsolicited grants, UGS grants, additional dribble grant and extra grants) to CM (Fig. 2, el. 15) when packets begin to accumulate in the CM; “A similar problem occurs in the downstream. The far end transmitting source may not be frequency synchronized to the clock which drives the CMTS. Thus the CMTS should police at a rate slightly higher than the exact provisioned rate to allow for this mismatch and to prevent delay buildup or packet drops at the CMTS”; Col. 5, lines 25-30):
The CMTS must not allocate more grants per Nominal Grant Interval than the Grants Per Interval parameter of the Active QoS Parameter Set, excluding the case when the QI bit of the UGSH is set or where the 8 bit clear up indicator is set in the alternative extended header. In these cases, the CMTS should grant a dribble grant or clear up grant burst. The dribble grants are limited for security reasons to e.g., up to 1% additional bandwidth for clock rate mismatch compensation. If the CMTS grants additional bandwidth, it MUST limit the total number of bytes forwarded on the flow during any time interval to Max(T), as described in the expression”; Col. 10, lines 25-35; “The ordinary UGS grants 30 and the additional dribble grant 32 are shown in FIG. 6 which also shows the transmit queue 12 status (Tx queue). FIG. 6 shows the CODEC either associated with the CM 15 or connected to the CM 15 (present in the telephone 25) generates voice data packets 70 on a periodic basis corresponding to voice signals received from the LAV unit 28. The DSP CODEC generates the packets and transfers these to the upstream transmit queue 12 (indicated in FIG. 7 as data unit blocks). Because of a synchronization problem the transmit queue 12 begins to fill up with packets or packet fragments 38. These accumulate and are in addition to the packets 39 which are the basis for the UGS request. The CMTS 13 issues the ordinary grants 30. When the CM ):
generating an unsolicited grant, different from the first uplink grant (generating unsolicited grant by CMTS to be sent to downstream CM; “The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the Request/Transmission Policy. The requesting of UGS by a CM 15, and a corresponding granting of UGS is fully described in the DOCSIS specification”; Col. 9, Lines 50-65; Figs. 6, 7): and
The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the Request/Transmission Policy. The requesting of UGS by a CM 15, and a corresponding granting of UGS is fully described in the DOCSIS specification”; Col. 9, Lines 50-65).
Beser differs from the claim invention in that it does not expressly disclose receiving a first uplink grant from a central Small Cell (cSC) and sending the uplink grant to user equipment (UE).
However, receiving a first uplink grant from a central Small Cell (cSC) and sending the uplink grant to user equipment (UE), are well known in the art, as disclosed by Livanos.
Livanos, in the same field of endeavor, cable modem termination system discloses CMTS receiving a first uplink grant from a central Small Cell (cSC) (abstract; Fig. 3, el. 320; The cable modem termination system ( CMTS) ) and sending the uplink grant to user equipment (UE) (UE; Fig. 1, el. 175; Fig. 2; The present invention provides a method for implementation in a cable modem termination system that is communicatively coupled to a first wireless access device configured to provide wireless connectivity to at least one mobile unit. The method ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to receive a first uplink grant from a central Small Cell (cSC) by CMTS and sending the uplink grant to user equipment (UE) as taught by Livanos to modify Beser’s method in order to provide a method for implementation in a cable modem termination system that is communicatively coupled to a first wireless access device configured to provide wireless connectivity to at least one mobile unit (abstract).

Claim 22, Beser in view of Livanos discloses wherein the communication network is a fronthaul network comprising a remote Small Cell (rSC) and the cSC (Beser; the fronthaul communication network from the network node upstream of the CMTS (Fig. 2, el. 13) to the CMTS and cable modem (Fig. 2, el. 15) and to the CPE-TEL/PC (Fig. 2, els. 25, 26); “A preferred embodiment of the invention uses the data packet carrying ability of cable TV networks as described in DOCSIS to accurately and quickly transmit a voice call from a cable user to another user over a ).

Claim 23, Beser in view of Livanos discloses wherein the communication network further comprises a Remote Physical (PHY) device (RPD) (Beser; the communication network comprising the CPE-TEL/CPE-PC; Fig. 2, els. 25, 26; “FIG. 2 shows a CM 15 with a memory 12, having a transmit and receive queue, a transmitter 14 a receiver 16 and a frame controller 18. The CM 15 is connected to CPE such as telephone 25 or PC 26. The telephone 25 is a packetizing device which receives local audio or video (LAV) from LAV input device 28. The frame controller 18 receives data units such as computer data units from CPE-PC 26 or data units such as including voice over IP (VoIP) type data units from CPE-Tel 25. The packet controller can also be data unit controller that handles packets or cells as the data units”; ¶Col. 8, lines 5-15).

Claim 24, Beser in view of Livanos discloses wherein the modem downstream of the MTS is a cable modem and the MTS is a cable modem termination system (CMTS) (Beser; Fig. 1, els. 15, 13; Fig. 2, els. 13, 15; “Referring to the drawings in particular, FIG. 1 shows a cable TV system with a plurality of coaxial cable TV cables 11 which connect to a cable modem termination system (CMTS) 13. Connected ).

Claim 25, Beser in view of Livanos discloses wherein the modem downstream of the MTS is a cable modem and the MTS is another cable modem, which is in communication with a Cable Modem Termination System (CMTS) (Beser; Fig. 1, els. 15, 13; Fig. 2, els. 13, 15; “Referring to the drawings in particular, FIG. 1 shows a cable TV system with a plurality of coaxial cable TV cables 11 which connect to a cable modem termination system (CMTS) 13. Connected to each of the cable TV cables 11 are a plurality of cable modems (CM) 15. Each of the cables 11 have a plurality of downstream channels 17 for delivering the cable TV signals and computer network data. The cables 11 also have at least one upstream channel 19 for transferring data from the individual cable modems 15 to the CMTS 13”; Col. 7, lines 60-65).

Claim 26, Beser in view of Livanos discloses wherein the modem downstream of the MTS is selected from the group consisting of a satellite modem, an Optical Network Unit (ONU) (Beser; optical network units such as HFC and infrared devices; “The cable television networks typically are  “A preferred embodiment of the invention uses the data packet carrying ability of cable TV networks as described in DOCSIS to accurately and quickly transmit a voice call from a cable user to another user over a cable TV cable. However, the invention may also be applied to a wireless system with a packetizing data/audio/video device which sends packets or cells of data to a termination system via radio waves, infrared or other media”; Col. 2, lines 60-65), and a Digital Subscriber Line (DSL) unit.

Claim 27, Beser in view of Livanos discloses a group consisting of an Optical Network Terminal (ONT), an Optical Line Termination (OLT), and a Cable Modem Termination System (CMTS) (Beser; CMTS; Fig. 2, el. 13; “Referring to the drawings in particular, FIG. 1 shows a cable TV system with a plurality of coaxial cable TV cables 11 which connect to a cable modem termination system (CMTS) 13. Connected to each of the cable TV cables 11 are a plurality of cable modems (CM) 15. Each of the cables 11 have a plurality of downstream channels 17 for delivering the cable TV signals and computer network data. The cables 11 also have at least one upstream channel 19 for transferring data from the individual cable modems 15 to the CMTS 13”; Col. 7, lines 60-65).

Claims 28, 41, Beser in view of Livanos discloses wherein the communication network utilizes a communication protocol selected from the group consisting of a Data Over Cable Service Interface Specification (DOCSIS) protocol (Beser; Col. 1, lines 45-47; “The present invention preferably modifies the DOCSIS specification, or works within the framework of the DOCSIS specification in order to allocate time slots such that the size and frequency of periodic time slots is sufficient for the most part to handle real time service flows that generate fixed size data packets on a periodic basis. Further system features are provided for additional time slots to overcome synchronization problems as noted”; Col. 6, lines 35-40), an Ethernet Passive Optical Network (EPON) protocol, a Radio Frequency over Glass (RFOG) protocol, a Gigabit Passive Optical Network (GPON) protocol, a Digital Subscriber Line (DSL) protocol, and a Satellite Internet protocol.

Claim 30, Beser in view of Livanos discloses generating the unsolicited grant based on the first grant received from the cSC (Beser; CMTS generating the unsolicited grant based on usage of the additional dribble grant and extra grants to handle the accumulated packets in queues due to synchronization issue of the communication network nodes such as the CMTS; “Instead of the one bit QI field indicating accumulating data, the invention may also use a number field, namely an 8 bit field or clear up indicator. This is used for requesting a burst of grants to clear up accumulating packets. A new extended header is used similar to  “The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the Request/Transmission Policy. The requesting of UGS by a CM 15, and a corresponding granting of UGS is fully described in the DOCSIS specification”; Col. 9, Lines 50-65; Figs. 6, 7).

Claim 31, Beser in view of Livanos discloses generating the unsolicited grant based on an UL grant summary received at the MTS from the cSC (Beser; CMTS generating the unsolicited grant based on usage of the additional dribble grant and extra grants to handle the accumulated packets in queues of more Instead of the one bit QI field indicating accumulating data, the invention may also use a number field, namely an 8 bit field or clear up indicator. This is used for requesting a burst of grants to clear up accumulating packets. A new extended header is used similar to the described UGHS. With this multiple bits request multiple grants. First, the UGS service is requested upon detecting voice traffic or similar periodic traffic and the CMTS or wireless node termination system initiates UGS providing grants starting with a first grant. The extended header is used to request multiple grants based on asserting a multiple bit flag, whereby the clear up burst is provided”; Col. 5, lines 60-65; “The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the ”; Col. 9, Lines 50-65; Figs. 6, 7).

Claim 33, Beser in view of Livanos discloses generating the unsolicited grant based on a buffer status report (BSR) from the UE (Beser; generating the unsolicited grant based on the CM indication of the required bandwidth for multiple subflows and indicating accumulating data (buffer status report (BSR); “When the CM is receiving polled requests and it detects activity, the CM requests enough bandwidth for one Grant per Interval. If activity is for more than one Subflow, the CM will indicate this in the active grant field of the UGSH beginning with the first packet it sends. Instead of the one bit QI field indicating accumulating data, the invention may also use a number field, namely an 8 bit field or clear up indicator. This is used for requesting a burst of grants to clear up accumulating packets. A new extended header is used similar to the described UGHS. With this multiple bits request multiple grants. First, the UGS service is requested upon detecting voice traffic or similar periodic traffic and the CMTS or wireless node termination system initiates UGS providing grants starting with a first grant. The extended header is used to request multiple grants based on asserting a multiple bit flag, whereby the clear up burst is provided”; Col. 5, Lines 53-65). 

Claim 34, Beser in view of Livanos discloses wherein the communication network is a fronthaul network (Beser; the fronthaul communication network from the network node upstream of the CMTS (Fig. 2, el. 13) to the CMTS and cable modem (Fig. 2, el. 15) and to the CPE-TEL/PC (Fig. 2, els. 25, 26); “A preferred embodiment of the invention uses the data packet carrying ability of cable TV networks as described in DOCSIS to accurately and quickly transmit a voice call from a cable user to another user over a cable TV cable. However, the invention may also be applied to a wireless system with a packetizing data/audio/video device which sends packets or cells of data to a termination system via radio waves, infrared or other media”; Col. 2, lines 60-65).

Claims 35, 37, Beser in view of Livanos discloses wherein the MTS is a virtualized MTS (vMTS) in cooperative communication (CMTS implementation instruction of the CMTS device Fig. 2, el. 13) with a Remote Physical (PHY) Device (RPD) (Beser; the communication network comprising the CPE-TEL/CPE-PC; Fig. 2, els. 25, 26; “FIG. 2 shows a CM 15 with a memory 12, having a transmit and receive queue, a transmitter 14 a receiver 16 and a frame controller 18. The CM 15 is connected to CPE such as telephone 25 or PC 26. The telephone 25 is a packetizing device which receives local audio or video (LAV) from LAV input device 28. The frame controller 18 receives data units such as computer data units from CPE-PC 26 or data units such as including voice over IP (VoIP) type data units from CPE-Tel 25. ).

Claim 36, Beser discloses a method for operating a central Small Cell (cSC) to reduce latency in a communication network (reducing latency in a communication network; “When multiple Subflows are assigned to a UGS service, multiple grants per interval are issued. There is no explicit mapping of Subflows to grants. The multiple grants per interval form a pool of grants in which any subflow can use any grant. Various services can be provided tailored to a specific type of dataflow. Specifying a scheduling service and its associated parameters, the CMTS can anticipate a throughput and latency needs of the upstream traffic and provide poles and/or grants at the appropriate times”; Col. 4, Lines  40-45; Col. 6, Lines 60-65) comprising:
receiving a buffer status report (BSR) generated by User Equipment (UE) (the CM indication of the required bandwidth for multiple subflows and indicating accumulating data (buffer status report (BSR); “When the CM is receiving polled requests and it detects activity, the CM requests enough bandwidth for one Grant per Interval. If activity is for more than one Subflow, the CM will indicate this in the active grant field of the UGSH beginning with the first packet it sends. Instead of the one bit QI field indicating accumulating data, the invention may also use a number field, namely an 8 bit field or clear up indicator. This is used for requesting a burst of grants );
processing the BSR to generate a first grant (generating the unsolicited grant based on the CM indication of the required bandwidth for multiple subflows and indicating accumulating data (buffer status report (BSR); “When the CM is receiving polled requests and it detects activity, the CM requests enough bandwidth for one Grant per Interval. If activity is for more than one Subflow, the CM will indicate this in the active grant field of the UGSH beginning with the first packet it sends. Instead of the one bit QI field indicating accumulating data, the invention may also use a number field, namely an 8 bit field or clear up indicator. This is used for requesting a burst of grants to clear up accumulating packets. A new extended header is used similar to the described UGHS. With this multiple bits request multiple grants. First, the UGS service is requested upon detecting voice traffic or similar periodic traffic and the CMTS or wireless node termination system initiates UGS providing grants starting with a first grant. The extended header is used to request multiple grants based on asserting a multiple bit ):
processing the BSR to generate an uplink grant summary different from the first grant (generating unsolicited grant (uplink grant summary for all the periodic uplink transmission occasions) by CMTS to be sent to downstream CM; “The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the Request/Transmission Policy. The requesting of UGS by a CM 15, and a corresponding granting of UGS is fully described in the DOCSIS specification”; Col. 9, Lines 50-65; Figs. 6, 7):
sending the first grant to a modem termination system (MTS) (sending the extra grant or dribble grant to downstream CM; “The CMTS must not allocate more grants per Nominal Grant Interval than the Grants Per Interval parameter of the Active QoS Parameter Set, excluding the case when the QI bit of the UGSH is set or where the 8 bit clear up indicator is set in the alternative extended header. In these ): and
sending the uplink grant summary to the MTS (sending the unsolicited grant downstream of the CMTS (Fig. 2, el. 13); Figs. 6 and 7; “The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the Request/Transmission Policy. The requesting of UGS by a CM 15, and a corresponding granting of UGS is fully described in the DOCSIS specification”; Col. 9, Lines 50-65).
Beser differs from the claim invention in that it does not expressly disclose a method for operating a central small cell (cSC) to reduce latency in a communication network.
It would have been obvious to one of ordinary skill in the art to implement the functionality of issuing grants (unsolicited grants, UGS grants (uplink summary grant for all of the periodic uplink transmission occasions), additional dribble grant and extra grants (solicited grants, receiving request for issue of the grants)) in response to CM indication of bandwidth request and queue buildup Instead of the one bit QI field indicating accumulating data, the invention may also use a number field, namely an 8 bit field or clear up indicator. This is used for requesting a burst of grants to clear up accumulating packets. A new extended header is used similar to the described UGHS. With this multiple bits request multiple grants. First, the UGS service is requested upon detecting voice traffic or similar periodic traffic and the CMTS or wireless node termination system initiates UGS providing grants starting with a first grant. The extended header is used to request multiple grants based on asserting a multiple bit flag, whereby the clear up burst is provided”; Col. 5, lines 60-65; “The Unsolicited Grant Service (UGS) is designed to support real-time service flows that generate fixed size data packets on a periodic basis, such as VoIP. The service offers fixed size grants on a real-time periodic basis, which eliminate the overhead and latency of CM requests and assure that grants will be available to meet the flow's real-time needs. The CMTS MUST provide fixed size data grants at periodic intervals to the Service Flow. The CM with the UGS only uses unsolicited data grants for upstream transmission. The key service parameters are the Unsolicited Grant Size, the Nominal Grant interval, the Tolerated Grant Jitter and the Request/Transmission Policy. The requesting of UGS by a CM 15, ”; Col. 9, Lines 50-65; Figs. 6, 7).
Furthermore, Livanos, in the same field of endeavor, cable modem termination system discloses sending the grants by a central Small Cell (cSC) to the CMTS (abstract; Fig. 3, el. 320; The cable modem termination system ( CMTS) transmits the resource request to a policy server (PS), as indicated by the arrow 315. In one embodiment, the policy server (PS) may be the policy server 170 associated with the packet cable multimedia entity 160 shown in FIG. 1. The policy server (PS) may then determine whether or not to allocate the requested resources. In various embodiments, the policy server (PS) may determine whether to allocate the requested resources based upon the amount of each resource requested, the total available resources of the cable modem (CM), resources currently being utilized by the cable modem (CM) to support other devices, an authorized quality of service level associated with the user equipment, and/or other subscription or profile information associated with user equipment. However, persons of ordinary skill in the art having benefit of the present disclosure should appreciate that the policy server (PS) may use other information, rules, criteria, and the like to coordinate resource allocation for the cable modem (CM), the devices attached to the cable modem (CM), as well as other entities of the communication system 100. The policy server (PS) may then transmit a message to the cable modem termination system ( CMTS) indicating whether the requested resources have been allocated, as indicated by the arrow 320; ) when receiving resource request (BSR) of an user equipment (UE) and issuing uplink grant for uplink transmission by UE after processing the resource request (BSR) (UE; Fig. 1, el. 175; Fig. 2; The present invention provides a method for implementation in a cable modem termination system that is communicatively coupled to a first wireless access device configured to provide wireless connectivity to at least one mobile unit. The method includes receiving a request to allocate resources to the first wireless access device for a wireless connection to the mobile unit. The requested resources are determined based upon a quality of service associated with the mobile unit. The method also includes determining whether to grant the request for the resources based on policy information received from a policy server and providing information indicating whether the requested resources have been granted.; abstract; ¶31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to send uplink grants to the CMTS by a central Small Cell (cSC) when the cSC receives a resource request (BSR) from an user equipment (UE) and the cSC issuing the uplink grant for UE uplink transmission after processing the receive resource request (BSR) as taught by Livanos to modify Beser’s method in order to provide a method for implementation in a cable modem termination system that is communicatively coupled to a first wireless access device configured to provide wireless connectivity to at least one mobile unit (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
5/12/2021